Citation Nr: 1228028	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  04-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

In July 2005, the Veteran testified at a videoconference Board hearing.  Subsequently, the Veteran was notified in a June 2012 letter that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and he was provided with an opportunity to request another Board hearing with a new Veterans Law Judge.  The Veteran declined a few days later.  Therefore, the Board may proceed with a decision on the Veteran's claim.

In April 2006, December 2008, and February 2011, the Veteran's claim was remanded for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's diabetes mellitus is etiologically related to a disease, injury, or event in service, to include herbicide exposure.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for diabetes, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated November 2002, as well as a January 2003 letter regarding herbicides exposure, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The November 2002 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim is denied herein, the Board finds that any failure to provide notice as to how VA assigns disability ratings and effective dates is moot.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In this regard, the Veteran asserted in his February 2004 statement and testified at the DRO and Board hearings that the VA doctor who performed his kidney biopsy in April 2004 (who was Dr. J.K., see April 2004 biopsy procedure note and pathology reports) wrote a letter or some other record in which he opined that the Veteran had diabetes for 25 years and that it had been dormant for up to 10 years.  See DRO Hearing Transcript at 1; Board Hearing Transcript at 9.  Based thereon, in April 2006, the Board remanded the Veteran's claim so that copies of any such letter or other VA treatment record could be obtained.  Pursuant to the Board's remand, the RO sent an April 2006 request to the Veteran for a copy of the letter or treatment record from Dr. J.K. (or Dr. T., another attending physician) that he referenced, or for him to at least identify whether it was Dr. J.K. or Dr. T. who wrote the cited opinion.  The RO also sent an October 2006 request to the VA Medical Center for any such record.  In response, only certain 2006 VA treatment records were received from the VA Medical Center.  No further development was performed.

In December 2008, the Board again remanded the Veteran's claim so that the VA letter or record referenced by the Veteran could be obtained, as well as any recent VA treatment records.  Subsequently, the RO sent another request to the Veteran that he identify specifically which VA doctor offered the opinion.  Also, updated VA treatment records dated through September 2008 were associated with the claims file.  The Veteran replied in December 2008 that while it was Drs. J.K. and T. who performed his biopsy, it was a Dr. J.D. who wrote the letter in question, and that although previously of the VA Medical Center, he was now in private practice at the Kidney and Hypertension Center in Southgate, Kentucky.  The Veteran also provided a Form 21-4142 authorization.  Updated VA treatment records dated through December 2008 were associated with the claims file (and later through May 2010), but no further development was performed to obtain the referenced VA medical letter or treatment record.  

In February 2011, the Board again remanded the Veteran's claim so that any outstanding private treatment records from Dr. J.D. could be obtained.  Pursuant to the Board's remand, in February 2011, the RO sent a request to the Veteran for a completed Form 21-4142 authorization.  In February 2011, the Veteran replied that is was actually a Dr. J.B. (not J.D.), who was presently at the Kidney and Hypertension Clinic (but previously of the VA Medical Center) who performed the kidney biopsy and who wrote the referenced opinion (again, the Veteran previously had changed his mind that it was not the same doctor who performed the biopsy who wrote the opinion), and that Dr. J.B. opined that the Veteran had diabetes for 20 years (not 25 years).  In June 2011, however, the Veteran telephoned the RO in and reverted to his prior story that it was Dr. J.D. who performed the kidney biopsy in 2004 at the VA Medical Center (the Board notes again that the medical records reflect that it was Dr. J.K. who performed the biopsy), and that it should be in his VA treatment records.  Given the fact that all of the Veteran's VA treatment records were already associated with the claims file and had previously been reviewed, the RO readjudicated the Veteran's claim by way of a March 2012 SSOC.  See also Correspondence, March 2012.  

Ultimately, there is no letter or VA treatment record in the claims file from a Dr. J.D. of the VA Medical Center, or any other VA doctor (dated circa April 2004 or thereafter ), that includes an opinion that the Veteran's diabetes mellitus had its onset 25 years prior and was "dormant" for the first 10 years.  In light of all of the above, the Board finds that, clearly, the Veteran is confused and his recollection is not accurate and, therefore, the Board does not find it credible that the referenced record exists.  In fact, the Board finds it probable that the Veteran intended to reference various VA treatment records dated shortly after the April 2004 kidney biopsy and already of record, now in duplicate, that reflect a 20-year (not 25) reported history of diabetes, although none of these were prepared by Drs. J.K., T., J.B., or J.D.  See, e.g., May 2004 and February 2005.  As noted above, April 2004 VA treatment records reflect that it was Dr. J.K. who performed the kidney biopsy in April 2004.  Furthermore, the Board acknowledges a July 2004 VA treatment record prepared by Dr. J.D. (a duplicate copy of which the Veteran submitted to the RO), but which record does not include any etiological opinion regarding the Veteran's diabetes or even any history from the Veteran, but rather, notes that he received a third hemodialysis treatment.  Also, the Board notes that several VA treatment records associated with the claims file reflect that the Veteran had a reported history of diabetes dating back to 1986.  See, e.g., October 1999, July 2001, June 2002, and December 2003.  Therefore, the Board finds that the RO performed substantial, repeated development in an attempt to locate this record referenced by the Veteran and that all administrative attempts to locate any such record have been more than exhausted.  The Board further finds that there has been substantial compliance with the Board's remand directives, and that any further attempts to locate the referenced record would be futile.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also acknowledges the Veteran asserted in a January 2003 statement that he could have been exposed to Agent Orange while he served in Germany from around September 1974 to September 1975 or Korea from around April 1980 to April 1981 (see VA treatment records and DD Form 214), and that he later clarified that he believed he could have been exposed from other airmen who came into contact with him after being in Vietnam.  In short, the Board finds this contention to be incredulous and lacking in merit (see discussion in analysis section below), among other things, given the fact that the Veteran has been a poor historian as noted above, as well as the fact that the Veteran's personnel records reflect that during both duty assignments, he was a stock records clerk.  See AF Forms 909, January 1974 to January 1975, and March 1980 to March 1981.  Therefore, the Board finds that a remand for further development as to whether the Veteran was exposed to herbicides via exposure to Veteran's that had been exposed to herbicides is not required.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  In this regard, as explained in detail below, the Board is cognizant that there is a current diagnosis of diabetes mellitus and that the Veteran claims that his symptoms of diabetes began in service, including excessive hunger and thirst, vision problems, and depression.  See Statement, January 2003; Board Hearing Transcript at 5.  However, as noted above and explained in detail below, the Board finds that because there is no competent, credible evidence of record suggesting any link between the Veteran's diabetes mellitus and his service, the criteria for obtaining a medical opinion or examination have not been met, and a remand for such is not necessary.  See McLendon, 20 Vet. App. 79 (2006); Robinson, 21 Vet. App. 545 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from January 1974 to April 1981.  He claims that he incurred diabetes mellitus as a result of exposure to fellow airmen who had been in Vietnam and had Agent Orange on their person when he served in Germany and Korea (in a medical field).  See Statement, January 2003, Board Hearing Transcript at 4.

As an initial matter, the Board acknowledges that VA treatment records dated since 1999 reflect that the Veteran has been followed at the VA Medical Center for diagnosed diabetes mellitus.  Therefore, the Board finds that the Veteran clearly has a current diabetes mellitus disability.  However, the Board adds that none of these records link the Veteran's diabetes mellitus to service.

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, including diabetes mellitus.  See also 38 U.S.C.A. § 1116.  

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

"Service members who are not entitled to the presumption of [herbicide] exposure [based on service in the Republic of Vietnam] are nonetheless entitled to show that they were actually exposed to herbicides."  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)); see also Combee v. Brown, 5 Vet. App. 248 (1993).

There is no evidence that the Veteran ever served in the Republic of Vietnam, and the Veteran has never asserted that he ever served in Vietnam.

The Board also acknowledges the Veteran asserted in a January 2003 statement that he could have been exposed to Agent Orange while he served in Germany from around September 1974 to September 1975 or Korea from around April 1980 to April 1981 (see VA treatment records and DD Form 214), and that he later clarified that he believed he could have been exposed from other airmen who came into contact with him after being in Vietnam.  In this regard, the Board notes that there is no evidence of record other than the Veteran's own very general lay statements that he was ever exposed to herbicides in service either directly or indirectly from contact with fellow service members.  The Veteran has never described with any sort of specificity the circumstances surrounding his exposure, such as any particular occasion, how he was able to identify the substance as Agent Orange, his symptoms at the time.  Likewise, the reported circumstances of the Veteran's alleged exposure were too general for the RO to submit to JSRRC for verification.  

Furthermore, as noted above, the Veteran's service records indicate that he had no service in Asia (Korea) until 1980, long after the Vietnam era.  Most importantly, while the Veteran implies that his duties involved working closely with other airman (who flew in from Vietnam), his personnel records clearly reflect that his occupational specialty during both duty assignments in Germany and Korea was that of a stock records clerk (albeit he admitted in a September 1975 letter regarding a negative performance review that he had at one time been relegated to linens after a urinalysis came back positive for amphetamines).  See AF Forms 909, January 1974 to January 1975, and March 1980 to March 1981.  In light of the above, the Board finds the Veteran's alleged exposure to herbicides, in particular Agent Orange, in Germany and Korea to be totally incredulous, and the Board also notes that the Veteran has been shown to be a poor historian, as noted above, which tends to weigh heavily against the credibility of his accounts as well.

The Veteran has also asserted continuity of symptomatology since service, excessive hunger and thirst, vision problems, and depression, although he was not formally diagnosed until a work physical with a private physician in 1986 (five years post-service).  See Statement, January 2003.  In that regard, the Board acknowledges that several VA treatment records dating back to 1999 (when he established care at the VA Medical Center) reflect his reported history of being diagnosed with diabetes in 1986.  While the Board acknowledges that one record dated in January 2002 reflects that the Veteran was diagnosed in 1981 rather than 1986, the Board finds that this was clearly a typographical error in light of the plethora of VA treatment records leading up to this record that all reflect a date of diagnosis of 1986.  

The Veteran, however, has never provided VA with a current Form 21-4142 authorization to obtain private treatment records that might establish an earlier diagnosis despite many opportunities to do so, which the Board finds tends to weigh against the credibility of his reported history of a diagnosis in 1986.  In any event, with regard to his reported continuity of symptomatology, the Board acknowledges that the Veteran's service treatment records reflect that he was prescribed eyeglasses in service and had vision problems, albeit there is no notation linking such vision problems to in-service herbicides exposure or diabetes.  While the Board also acknowledges that at entry and separation, the Veteran checked the box on his report of medical history indicating that he had experienced "frequent urination or painful urination," the examining physician noted an explanation on the separation examination report that the Veteran had experienced dysuria when a gram negative intracellular diplococci was present (i.e., an infection).  The Board also acknowledges that January 1977 and April 1977 service treatment records note a family history (maternal grandmother) of diabetes, but no history of diabetes with regard to the Veteran is noted.  Most poignantly, the Veteran's separation examination report specifically reflects that the Veteran's fasting blood sugar was 75, and his 2-hour was only 100, and the examining physician specifically noted in the report "maternal grandmother has diabetes.  Examinee denies any other personal or family history of diabetes. . ."  

The Board acknowledges that while a majority of the VA treatment records noting the Veteran's reported history of diabetes reflect that he was diagnosed in 1986, a January 2002 VA treatment record reflects a reported history since "1981," a January 2011 record reflects a reported history since 1974, and an October 2011 record reflects a reported history since 1981 (for 30 years).  In light of the inconsistencies in the Veteran's reported history, the Board finds it to be not credible.  In any event, the Board notes that a mere transcription of a lay history by a medical professional does not transform the Veteran's statements into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

As a final matter, as discussed in great detail in the VCAA section above, the Board acknowledges that the Veteran has asserted that he was told by a VA physician that his diabetes may have been dormant for 10 years (i.e., that it may have been dormant since service).  As noted in detail in the VCAA section above, however, the Veteran changed this story several times, e.g., that the opinion was provided by the doctor who performed an April 2004 biopsy, later that it was a different doctor, then another one (and there was some confusion on the Veteran's part about which doctor performed the biopsy procedure), but then reverting back to a prior story.  Finally, the Veteran wrote in March 2012, in response to a request for a Form 21-4142 to request the referenced record (as the Veteran reported that he was in private practice now and there is no such opinion in the Veteran's VA treatment records), that the doctor who wrote the opinion did not have the record in his possession.  In light of the above, the Board finds the Veteran's assertion that he was told by a VA physician now in private practice that he had dormant diabetes mellitus since service to be not credible.

Therefore, the Board finds that there is no competent, credible evidence linking the Veteran's diabetes mellitus to service and, therefore, that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for diabetes mellitus is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


